Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5,7-39 are allowed and remembered as claims 1-38. The original Claim 6 has been canceled. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1, 
A porch piracy delivered parcel theft prevention system, comprising: a delivery location apparatus configured for attachment to a building and for communication with a computing system implementing an order planning system, the delivery location apparatus comprising: a parcel detecting sensor, the parcel detecting sensor configured to detect a parcel when the parcel is placed in a line of sight of the parcel detecting sensor; a parcel detected locking mechanism, the parcel detected locking mechanism configured to trigger an alarm when, in a locked position, the parcel detected locking mechanism detects removal of the parcel placed in the line of sight of the parcel detecting sensor; a controller configured to control the parcel detected locking mechanism, the controller comprising a processor the computing system comprising: 
one or more processors; and a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to at least: receive from a user a selection of an item to be parcel delivered; identify a delivery location apparatus that the user has associated with the selection of the item to be parcel delivered; associate the delivery of the item to be parcel delivered with the delivery location apparatus so that a parcel of the item to be parcel delivered will be delivered to the delivery location apparatus; and provide a lock code to enable a person delivering the parcel of the item to be parcel delivered to the delivery location apparatus to activate the locking mechanism of the delivery location apparatus after placing the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor; wherein the processor of the delivery location apparatus, in response to a receipt of the lock code from the person delivering the parcel of the item to be parcel delivered to the delivery location apparatus after placing the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor, controls the locking mechanism to activate the locking mechanism of the delivery location apparatus to place the locking mechanism into a locked position; and wherein removal of the parcel of the item to be parcel delivered from the line of sight of the parcel detecting sensor while the locking mechanism is in the locked position triggers an alarm.
As per claim 10, 
A porch piracy delivered parcel theft prevention system, comprising: a computing system implementing an order planning system configured for communication with a delivery location apparatus, the delivery location apparatus  configured for attachment to a building, the delivery location apparatus comprising: a parcel detecting sensor, the parcel detecting sensor configured to detect a parcel when the parcel is placed in a line of sight of the parcel detecting sensor; a parcel detected locking mechanism, the parcel detected locking mechanism configured to trigger an alarm when, in a locked position, the parcel detected locking mechanism detects receive from a user a selection of an item to be parcel delivered; identify a delivery location apparatus that the user has associated with the selection of the item to be parcel delivered; associate the delivery of the item to be parcel delivered with the delivery location apparatus so that a parcel of the item to be parcel delivered will be delivered to the delivery location apparatus; and provide a lock code to enable a person delivering the parcel of the item to be parcel delivered to the delivery location apparatus to activate the locking mechanism of the delivery location apparatus after placing the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor; wherein the processor of the delivery location apparatus, in response to a receipt of the lock code from the person delivering the parcel of the item to be parcel delivered to the delivery location apparatus after placing the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor, controls the locking mechanism to activate the locking mechanism of the delivery location apparatus to place the locking mechanism into a locked position; and wherein removal of the parcel of the item to be parcel delivered from the line of sight of the parcel detecting sensor while the locking mechanism is in the locked position triggers an alarm.
As per claim 11, 
A method for preventing porch piracy delivered parcel theft, comprising the steps of : implementing an order planning system on a computing system configured for communication with  a delivery location apparatus configured for attachment to a building, the delivery location apparatus comprising: a parcel detecting sensor, the parcel detecting sensor configured to detect a parcel when the parcel is placed in a line of sight of the parcel detecting sensor; a parcel detected locking mechanism, the parcel detected locking mechanism configured to trigger an alarm when, in a locked position, the parcel detected locking mechanism detects removal of the parcel placed in the line of sight of the parcel detecting sensor; a controller configured to control the parcel detected locking mechanism, the computing system performing the steps of at least: receiving from a user a selection of an item to be parcel delivered; identifying a delivery location apparatus that the user has associated with the selection of the item to be parcel delivered; associating the delivery of the item to be parcel delivered with the delivery location apparatus so that the item to be parcel delivered will be delivered to the delivery location apparatus; and providing a lock code to enable a person delivering a parcel of the item to be parcel delivered to the delivery location apparatus to activate the locking mechanism of the delivery location apparatus after placing the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor; entering the lock code into the delivery location apparatus after placing the parcel of the item to be parcel delivered in the line of sight of the parcel detecting sensor to activate the locking mechanism to place the locking mechanism into a locked position; and  triggering an alarm when the parcel of the item to be parcel delivered is removed from the line of sight of the parcel detecting sensor while the locking mechanism is in the locked position.
As per claim 33, 
A porch piracy delivered parcel theft prevention system, comprising: a delivery location apparatus associated with and configured for attachment to a building, the delivery location apparatus comprising: a parcel detecting sensor, the parcel detecting sensor configured to detect a parcel of an item to be parcel delivered when the parcel of an item to be parcel delivered is placed in a line of sight of the parcel detecting sensor; a parcel detected locking mechanism, the parcel detected locking mechanism configured to trigger an alarm when, in a locked position, the parcel detected locking mechanism detects removal of the parcel of an item to be parcel delivered placed in the line of sight of the parcel detecting sensor; a controller configured to control the parcel detected locking mechanism, the controller comprising a processor; a memory coupled to the controller and storing program instructions that when executed by the controller causes the processor to at least: arm the parcel detected locking mechanism upon entry of a carrier code; disarm the parcel detected locking mechanism upon entry of a user code; wherein when armed, the parcel detected locking mechanism is configured to trigger an alarm when the parcel detected locking mechanism detects removal of the parcel of an item to be parcel delivered from the line of sight of the parcel detecting sensor; and wherein when disarmed, the parcel of an item to be parcel delivered may be removed from the line of sight of the parcel detecting sensor without tripping the alarm.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  Sengstaken, Jr. (US 2020/0134948), Dehner (US 2019/0000255) or Eveloff et al. (US 2018/0070753) or Cougar (US 10,349,770), shows a delivery receptacle apparatus, but does not show carrier code and a delivery location apparatus associated with and configured for 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1,10,11,33, respectively, as the highlighted (bold and underline) portion as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HOI C LAU/Primary Examiner, Art Unit 2689